Citation Nr: 1036409	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-18 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 
1970.  He received the Army Commendation and Purple Heart Medals.

These matters come before the Board of Veterans' Appeals (Board) 
from August 2008 and December 2009 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In the August 2008 decision, the RO 
granted service connection for PTSD and assigned an initial 
disability rating of 30 percent, effective March 31, 2008.  In 
the December 2009 decision, the RO denied entitlement to a TDIU.

In November 2009, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO as to the issue of 
entitlement to a higher initial rating for PTSD.  A transcript of 
that hearing has been associated with his claims folder.

In May 2010, the DRO assigned an initial 50 percent disability 
rating for PTSD, effective March 31, 2008.  A veteran is 
generally presumed to be seeking the maximum benefit allowed by 
law and regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, the claim for a higher initial 
rating for PTSD remains before the Board.

In an August 2010 statement (VA Form 9), the Veteran requested a 
hearing before a DRO at the RO as to the issue of entitlement to 
a TDIU.  However as the Board is dismissing the appeal as to 
entitlement to a TDIU as moot in light of the fact that it is 
granting an initial 100 percent rating for PTSD, a hearing is not 
necessary for a fair adjudication of the claim. 

FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by near total 
occupational and social impairment.

2.  A TDIU is a lesser benefit than a 100 percent rating for 
PTSD, and the claim for a TDIU and the appeal for a higher 
initial rating for PTSD arose at the same time and are premised 
on the same evidence.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2009).

2.  The grant of an initial 100 percent rating for PTSD renders 
moot the appeal for entitlement to a TDIU.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the highest rating possible for PTSD, 
the claim is substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

PTSD Initial Rating

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA will also consider the extent of social impairment, but shall 
not assign a rating solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the 
General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability rating 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Id. at 443.  The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

In an April 2008 letter, Dr. Staub reported that the Veteran's 
PTSD symptoms included mood swings, rage, anger, nightmares, 
sleeplessness, and a lack of trust.

A May 2008 VA mental health psychiatric consultation note reveals 
that the Veteran reported nightmares and flashbacks related to 
his Vietnam service, hypervigilance, and a hyperstartle response.  
He had severe interpersonal difficulties due to the fact that he 
was easily angered, he experienced suicidal thoughts, was 
impatient and impulsive, found it difficult to control emotions, 
and cried easily.  Also, he had racing thoughts and poor sleep.  
His symptoms had worsened due to the war in Iraq.  He had been 
married for the previous 26 years, was an unemployed union 
carpenter, and had frequently lost jobs due to irritability and 
anger.

Examination revealed some hypervigilance, a constricted affect, a 
dysphoric and anxious mood, some perseverative and intrusive 
thoughts of Vietnam, edgy and guarded thought content, a history 
of suicidal ideation, low frustration tolerance, and 
interpersonal irritability.  The Veteran was diagnosed as having 
PTSD and was assigned a Global Assessment of Functioning (GAF) 
score of 54, indicative of moderate impairment.

A May 2008 VA examination report indicates that the Veteran 
reported that he lived with his wife and 2 daughters and that he 
had been unemployed for the previous 2 weeks.  He experienced 
daily intrusive thoughts and nightmares 4 to 5 times a week of 
his Vietnam service and became extremely restless and sweaty at 
night, which caused his wife to sleep in another room.  He 
experienced distress when exposed to reminders of the Vietnam 
War, had feelings of detachment from others, had a restricted 
range of affect, and had chronic sleep disturbance.  He was 
highly irritable and problems with anger caused difficulties with 
maintaining social relationships and employment.  He had 
difficulty being in large crowds and experienced a hyperstartle 
response.

The Veteran further reported that he experienced chronic 
depressive symptoms, including a loss of interest in activities 
(e.g. fishing).  He described amotivation, feelings of fatigue 
and dysphoria, and frequent thoughts of suicide without intent or 
plan.  He used alcohol heavily following his return from Vietnam 
up until the 1990s, since which time he reported rare alcohol 
use.  He smoked marijuana approximately twice a week in order to 
help with his sleep.  He had been married for the previous 26 
years and lived with his wife and 2 daughters.  He had a good 
relationship with his daughters, but frequently argued with his 
wife.  He occasionally saw a friend who was a fellow veteran, but 
he spent most of his free time "laying on the couch" and doing 
very little.  He attended a military reunion every year, 
occasionally went out to dinner with his wife, and had gone on 
vacations with his family.  However, his wife had limited 
enjoyment on vacations because of the Veteran's defensive 
behavior.

As for employment, the Veteran reported that he had worked as a 
union carpenter for many years.  He generally worked quite well 
for long hours, but he had experienced difficulties over the 
years due to anger problems.  He had worked for 8 different 
employers throughout the previous year and was regularly laid off 
due to anger issues.  He had been unemployed for the previous 2 
weeks and filed for unemployment.  

Examination revealed that the Veteran had limited eye contact, an 
irritable and dysphoric mood, and a moderately constricted 
affect.  He had suicidal thoughts with no intent or plan and his 
insight was fair.  A diagnosis of chronic PTSD was provided and 
GAF scores of 57 (at the time of the examination) and 59 (highest 
during the previous year) were provided, indicative of moderate 
impairment.  The examiner who conducted the May 2008 VA 
examination noted that the Veteran reported chronic symptoms of 
PTSD which caused both social and occupational difficulties over 
the years, primarily due to problems with irritability.  He had 
reported a history of heavy alcohol use and although he reported 
limited drinking over the previous several years, he had 
continued difficulties in functioning.

In a May 2008 statement, the Veteran reported hypervigilance and 
a hyperstartle response.  He married his first wife in 1971 and 
divorced after 18 months.  He believed that the marriage ended 
due to heavy alcohol use and difficulty maintaining employment.  
He married his second wife in 1981.  He had worked for 8 
different employers throughout the previous year because he had 
difficulty maintaining a job for any extended period of time.  He 
became easily angered, cried often, and had difficulty 
controlling his emotions.  He experienced suicidal ideation, 
reported that his marriage was falling apart, and did not have 
many friends.

In a July 2008 letter, the Veteran's wife reported that her life 
with the Veteran was a "tumultuous roller-coaster ride" and 
that "[v]erbal, emotional, and psychological abuse were always 
around the corner."  Rage, violent anger, and mood changes were 
triggered by insignificant things.  The Veteran had always had 
problems maintaining steady employment, had a hyperstartle 
response, experienced suicidal thoughts, and self-medicated with 
alcohol.  He had become increasingly depressed, isolated himself 
from family and friends, and had more frequent mood swings.  He 
had difficulty sleeping, experienced frequent nightmares, and was 
mentally and physically exhausted, which thereby caused him to be 
unable to work.

The Veteran's VA treatment records dated from July to September 
2008 reveal that he reported that his marriage was "rocky" due 
to poor communication.  He and his wife had not been talking 
during the previous few days and he felt that he was responsible 
for her irritability and his inability to find work over the 
previous 6 months.  Anger and irritability over the years had led 
to verbal altercations and outbursts that rendered him 
undesirable for employment through the carpenter's union and he 
was no longer referred for employment due to his reputation for 
anger.  

He had difficulty sleeping, depression, tearfulness, a fear of 
emotional vulnerability, anxiety, intrusive thoughts, panic 
attacks, impaired impulse control, passive suicidal thoughts, and 
irrational thoughts.  He was diagnosed as having PTSD and was 
assigned a GAF score of 52, indicative of moderate impairment.

In a September 2008 letter, Dr. Caruso reported that the Veteran 
experienced significant periods of intense anger and 
irritability, which caused him difficulty both at home and at 
work.  The Veteran reported that he had been unable to maintain 
gainful employment on a consistent basis due to anger and 
irritability at work.  He experienced episodes of suicidal 
thoughts on a consistent basis for many years, had a depressed 
mood with anhedonia, and was isolated from others.  He reported 
extremely impaired sleep and frequent nightmares and flashbacks 
of his combat experiences in Vietnam.

Examination revealed a somewhat anxious affect, a mood described 
as "not good," and suicidal ideation.  The Veteran reported 
that he had used alcohol and marijuana on a daily basis in the 
past.  Dr. Caruso opined that the Veteran's substance use was 
likely his attempt to treat his PTSD symptoms.  The Veteran was 
diagnosed as having PTSD, mood disorder not otherwise specified, 
and rule out bipolar II or bipolar I.  

A GAF score of 38 was assigned, indicative of major impairment.  
Dr. Caruso opined that "service related events" had contributed 
to interference with functioning at work and home and his 
inability to maintain steady work.  Also, the Veteran's bipolar 
mood symptoms might have been separate from his PTSD symptoms.

The Veteran's VA treatment records dated from October 2008 to 
April 2009 reveal that he reported that he had been slowly 
painting the outside of his home, however he experienced low 
frustration tolerance when the task was not going as well as 
planned.  Although he found satisfaction in keeping busy, he 
could not handle the stress of competitive employment or working 
with others.  He had difficulty managing his temper, was 
irritable, tended to isolate himself, had sleep difficulties, 
experienced panic attacks, was depressed and anxious, and became 
upset at and verbally abusive towards his wife over "little 
things."  They participated in marriage counseling and were 
contemplating divorce.  

Examinations revealed a depressed and anxious mood and a 
constricted affect.  Diagnoses of PTSD, mood disorder not 
otherwise specified, and rule out bipolar II or bipolar I were 
provided and a GAF score of 38 was assigned, indicative of major 
impairment.

In a July 2009 letter Dr. Caruso indicated that despite 
medication use, the Veteran continued to experience restlessness, 
agitation, a depressed mood, and mood lability.  For example, he 
and his wife had been arguing significantly.  The Veteran was 
diagnosed as having PTSD, mood disorder not otherwise specified, 
and rule out bipolar disorder II and was assigned a GAF score of 
36, indicative of major impairment.  Dr. Caruso opined that 
"service related events" had contributed to interference with 
the Veteran's functioning at work and at home and his inability 
to maintain steady employment.

A VA outpatient treatment record dated in July 2009, shows that 
the Veteran was given a diagnosis of PTSD with a GAF of 45, 
indicative of serious impairment and an inability to work or have 
friends.

In a December 2009 letter, a readjustment counseling therapist 
from the Hartford Vet Center stated that the Veteran displayed 
symptoms of PTSD and major depressive disorder, which both 
stemmed from his military service in Vietnam.  He experienced 
extended irritability and intense anger, both of which led to an 
inability to maintain gainful employment, a rocky marriage, and 
social isolation.  

He had a highly restricted range of affect, experienced combat 
related nightmares and flashbacks, was hypervigilant, and avoided 
activities and conversations that were related to or symbolized 
military actions or associations.  He became easily excited and 
anxious, experienced war memories and dysfunctional thoughts when 
working alone, and had a troubled home life because he was 
argumentative, moody, and short tempered.

A December 2009 VA examination report includes an opinion that 
the Veteran's PTSD was clearly the most significant cause of his 
unemployability.  This opinion was based on the fact that he 
received Social Security Administration (SSA) disability benefits 
for psychiatric problems and that he reported that he had 
difficulty getting along with others at work due to PTSD.

A February 2010 VA examination report reveals that the Veteran 
reported that he experienced constant intrusive thoughts of 
Vietnam, nightmares approximately 1 to 4 times each week, and 
distress and reactivity to reminders of his military service.  He 
described generalized avoidance symptoms comingled with mild to 
moderate depression.  He had "extreme road rage," anger and 
irritability, sleep disturbance, hypervigilance, and significant 
difficulties with concentration and memory.  He had problems with 
memory, periods of mild confusion, and daytime somnolence.  He 
attributed the majority of these symptoms to medication side 
effects.  

The Veteran further reported that his coping skills were getting 
better and that medication use had helped significantly with 
anxiety, hypervigilance, and anger.  However, he had also gotten 
worse in some respects due to medication use.  He denied alcohol 
use in the previous 7 years, although his recent medical records 
revealed otherwise.  Overall, his actual level of alcohol use was 
unclear.  He continued to use marijuana approximately twice per 
week when with friends.  He had been married to his wife for the 
previous 28 years and resided with her and their two daughters.  
He had hobbies in the past, including fishing, but he had no 
desire to engage in such leisure activities for the previous 2 
years.  He reported that he did nothing but "sit around like a 
coach potato."  

As for employment, the Veteran had been a union carpenter until 
1985, at which time he left the union to work on his own.  He 
returned to the union in the 1990s as a carpenter/laborer.  
Problems with dealing with pressure, as well as alcohol use, had 
caused problems for him during his working years.  He experienced 
recurring problems with anger and he lost his last union 
carpenter job 3 years prior to the February 2010 VA examination 
after he punched the foreman.  He had not returned to work since 
that time and had been approved for SSA disability benefits.  He 
reported that he didn't have any desire to look for additional 
work.

Examination revealed a euthymic affect and passive suicidal 
thoughts without plan or intent.  His cognition was not formally 
tested, but the Veteran reported concentration and memory 
difficulties.  Insight and judgment were fair.  Diagnoses of PTSD 
and alcohol abuse/dependence were provided.  A GAF score of 55-60 
was provided, indicative of moderate impairment.  

The examiner who conducted the February 2010 VA examination 
concluded that the Veteran presented with a mixed picture since 
the time of the May 2008 VA examination, with some improvement in 
symptoms of arousal and depression due to medication use and 
therapy, but with apparent medication side effects of fatigue and 
cognitive difficulties.  He experienced low energy, somnolence, 
and low motivation.  

The examiner opined that it was likely ("more likely than not") 
that the Veteran's self-reported symptoms were not entirely 
reliable.  This opinion was based on contradictions between his 
self-reports and the record (regarding his alcohol use) and 
inherent contradictions in his self-reports (e.g. no motivation 
or activity, but able to paint his house and apparently worked 
for his sister).  The examiner further opined that it was likely 
("more likely than not") that motivation played a significant 
role in the Veteran's unemployment, combined with medication side 
effects which caused mild impairment.  Thus, impairments related 
to PTSD were not sufficient to prevent the Veteran from engaging 
in some vocational activity.

The Veteran's SSA disability records indicate that he was granted 
SSA disability benefits for anxiety related disorders and 
affective disorders and that he had become disabled in January 
2008.  He had a college education and worked for 30 years as a 
carpenter, but was laid off in December 2007 and was unable to 
resume working because he could no longer interact with other 
employees or employers because he became easily angered and 
confrontational, and then depressed.  He had trouble falling and 
staying asleep every night and would wake up frequently due to 
nightmares.

The Board has considered the GAF scores assigned during the 
appeal period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The 
evidence reflects that the Veteran has been assigned GAF scores 
ranging from 36 to 60.   

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
GAF scores ranging from 51-60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The GAF score must be considered in light of the actual symptoms 
of the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

The evidence reveals that the Veteran has been continuously 
unemployed since approximately 2007 and that he is unable to 
function socially.  The examiner who conducted the December 2009 
VA examination opined that the Veteran's PTSD was clearly the 
most significant cause of his unemployability based on the fact 
that he received SSA disability benefits for psychiatric problems 
and that he reported that he had difficulty getting along with 
others at work due to PTSD.  The Veteran's medical records 
include many other references to the negative impact of his PTSD 
symptoms (primarily anger and irritability) on his ability to 
maintain employment.  Furthermore, many of the GAF scores 
assigned throughout the appeal period reflect an inability to 
work.

On the other hand, the examiner who conducted the February 2010 
VA examination opined that impairments related to PTSD were not 
sufficient to prevent the Veteran from engaging in some 
vocational activity.  This opinion was based on the examiner's 
conclusion that the Veteran's reports were unreliable due to 
apparent contradictions in his reports concerning alcohol use and 
his motivation to participate in activities and the fact that 
motivation played a significant role in the Veteran's 
unemployment, combined with medication side effects which caused 
mild impairment.

However, the examiner who conducted the February 2010 VA 
examination did not review the Veteran's claims file and reviewed 
only limited evidence consisting of his most recent treatment 
records, did not provide any further discussion or opinion as to 
whether the Veteran's lack of motivation itself was due to PTSD 
or some other cause, and did not acknowledge or seem to consider 
the medical evidence supporting a conclusion that the Veteran's 
PTSD symptoms rendered him unemployable.  Furthermore, the 
examiner did not consider the Veteran's many reports that he was 
unemployable due to anger/irritability caused by PTSD.

To the extent that the Veteran's history of substance abuse may 
have had an impact on his ability to maintain employment, there 
is evidence that it is related to his PTSD.  The Veteran's wife 
stated in her July 2008 letter that the Veteran used alcohol to 
self-medicate his PTSD symptoms.  Furthermore, in his September 
2008 letter, Dr. Caruso opined that the Veteran's substance use 
was likely his attempt to treat his PTSD symptoms.  There is no 
other evidence in the record that is either for or against a 
relationship between his substance abuse and PTSD.

A veteran can receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  Allen v. Principi, 237 F.3d 1368 
(2001).  Where an examiner is unable to distinguish the symptoms 
of a service connected disability from non-service connected 
manifestations, all the manifestations will be considered part of 
the service connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996)).  

As the evidence is to the effect that the Veteran's substance 
abuse is likely related to his PTSD and there is no evidence to 
clearly distinguish the two, the Board will attribute his 
substance abuse to PTSD for the purposes of assessing the 
severity of his PTSD.  Id.

The Veteran has also been diagnosed as having mood disorder not 
otherwise specified, major depressive disorder, and rule out 
bipolar disorder.  In his September 2008 letter, Dr. Caruso 
stated that the Veteran's bipolar symptoms may have been separate 
from his PTSD symptoms.  However, many of the Veteran's 
psychiatric symptoms (especially anger, irritability, impaired 
impulse control) have been solely attributed to his PTSD.  Also, 
most of the GAF scores assigned for PTSD alone reflect an 
inability to keep a job.  To the extent that there is no evidence 
to clearly distinguish the symptoms of the Veteran's PTSD from 
his other currently diagnosed psychiatric disabilities, the Board 
will also attribute all of his psychiatric symptoms to PTSD for 
the purposes of assessing the severity of his PTSD.  Id.
 
The record discloses some disagreement as to the severity of the 
Veteran's disability from PTSD.  While VA examiners have assessed 
it as only moderately disabling, treatment providers have 
assessed it at a level that would preclude employment and permit 
few, if any, social relationships.  In other words, they have 
assessed it as resulting in total occupational and nearly total 
social impairment.  Even the VA examiners, appear to describe a 
disability that is more than moderate, notwithstanding the 
assigned GAF.  They have, for instance, noted suicidal ideation.

The evidence is in at least equipoise that the Veteran has been 
unemployed and unable to function socially due to PTSD and 
disabilities associated with PTSD.  Although he does have some 
social contacts, the combination of his occupational and social 
impairment more closely approximates the criteria for a 100 
percent rating.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.21, 4.130, DC 9411.

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

A TDIU is provided where the combined schedular evaluation for 
service connected diseases and disabilities is less than total, 
or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a 
lesser benefit than the 100 percent rating, and the grant of a 
100 percent rating renders moot the issue of entitlement to a 
TDIU for the period when the 100 percent rating is in effect.  
VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999). 
 
The current claim for a TDIU and the appeal for a higher initial 
rating for PTSD have been recognized as arising at the same time 
and involving the same evidence.  Hence the grant of an initial 
100 percent rating for PTSD renders the claim for a TDIU moot.  
The appeal as to the TDIU issue is therefore, dismissed. 



						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 100 percent rating for PTSD is granted, 
effective March 31, 2008.

The appeal, as to entitlement to a TDIU, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


